There was sufficient evidence to submit this case to the jury, but no evidence as to venue. The affirmative charge was asked for defendant, but the fact that it was asked on account of a failure of proof as to venue was not brought to the attention of the trial court. This is not now an open question in Alabama. Ray v. State, 16 Ala. App. 496, 79 So. 620; Watts v. State, 204 Ala. 372,86 So. 70; Fondren v. State, 204 Ala. 451, 86 So. 71; Reaves v. State, 18 Ala. App. 5, 87 So. 705. We find no error in the record, and the judgment is affirmed. Affirmed.